          Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                                      3/8/2021
DANIEL FORTE,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :         16-CV-560 (VSB)
                      - against -                         :
                                                          :              ORDER
                                                          :
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Daniel Forte (“Plaintiff” or “Forte”) brings this action against Defendants City

of New York, Detective Brian McNellis, Detective Edward Garrity, White Plains Police Officers

Kenneth Tallevi and Cunningham (collectively, “Defendants”), alleging violations of 42 U.S.C.

§ 1983 for unlawful search/seizure, false arrest, false imprisonment, conspiracy, fabrication of

evidence, denial of his right to fair trial, and under a theory of municipal liability. The parties’

stipulated deadline for the completion of discovery expired on January 15, 2021. (See Doc. 174.)

Before me is the request of Defendants Kenneth Tallevi and Jahmar Cunningham (the “White

Plains Defendants”) that I amend the Case Management Schedule to allow for expert discovery

in this matter. Because the White Plains Defendants have not established good cause for

reopening discovery for that purpose, the White Plains Defendants’ request is hereby DENIED.

                 Background and Procedural History

        On January 19, 2021, the White Plains Defendants informed all parties, for the first time,

that they intend to utilize expert witness testimony, and identified Dr. Elizabeth Spratt as their

anticipated expert witness. (See Doc. 179, Ex. C.) During a January 21, 2021 post-discovery
         Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 2 of 9




conference before me, the White Plains Defendants accordingly requested that I amend the Case

Management Schedule to allow for expert discovery for that purpose. The White Plains

Defendants seek, as a prophylactic measure, Dr. Spratt’s testimony on the propriety of the

procedures surrounding the toxicology records from the Westchester County Department of

Laboratories and Research in connection with the controlled substance allegedly found on

Plaintiff during his arrest. (Doc. 176, at 1.) Specifically, they plan to have Dr. Spratt address the

discrepancy between the reported weight of the controlled substances allegedly found on

Plaintiff at the time of his arrest by the Police Department as compared to after processing by the

lab, which led to him being charged with a higher degree of criminal possession of a controlled

substance. Dr. Spratt’s report describes how the variance in the measurements can be explained

by the difference between procedures followed by the Police Department and the lab; the White

Plains Defendants argue that admission of this report is needed, lest the trier of fact draws an

inference of impropriety by the arresting Officers. (Id.)

       The White Plains Defendants’ request comes after nearly a year and a half of discovery

since the parties filed a Case Management Schedule stipulating that they would not be utilizing

expert witness testimony on September 16, 2019. (Doc. 140.) Since that original stipulation, the

parties made multiple requests to extend discovery in the matter. (Docs. 154, 162, 164, 169, 171,

173.) During this time, the White Plains Defendants never once requested for leave to amend the

Case Management Schedule to account for expert discovery, let alone raised their intention to the

other parties to call an expert witness. Discovery closed on January 15, 2021. (See Doc. 174.)

The White Plains Defendants’ instant request post-dated that deadline by six days.

       On February 12, 2021, Plaintiff filed a letter in opposition to the White Plains

Defendants’ request for expert discovery. (Doc. 176.) Plaintiff opposes the White Plains




                                                     2
         Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 3 of 9




Defendants’ request and asks that I proceed to enter a briefing schedule for summary judgment.

(Id. at 3.) Pursuant to my February 16, 2021 Order directing additional briefing, (Doc. 177), on

February 23, 2021, Defendants submitted a letter response in support of the request, (Doc. 178),

and on March 5, 2021, Plaintiff submitted his reply, (Doc. 179).

               Discussion

       Federal Rule of Civil Procedure 16(b) allows for a court-ordered discovery schedule to be

modified for good cause and with the judge’s consent. Fed. R. Civ. P. 16(b)(4). “The decision

to re-open discovery is within a district court’s discretion.” Krawec v. Kiewit Constructors Inc.,

No. 11 CIV. 0123 LAP, 2013 WL 1104414, at *8 (S.D.N.Y. Mar. 1, 2013). “As a general rule,

discovery should only be re-opened for good cause, depending on the diligence of the moving

party.” Id.

        “[T]he primary consideration in determining good cause is whether the moving party can

demonstrate diligence.” Rubik’s Brand Ltd. v. Flambeau, Inc., 329 F.R.D. 55, 58 (S.D.N.Y.

2019). The movant must show that, “despite its having exercised diligence, the applicable

deadline set in the court’s scheduling order could not reasonably have been met.” Tatintsian v.

Vorotyntsev, No. 1:16-CV-7203-GHW, 2021 WL 780139, at *5 (S.D.N.Y. Jan. 27, 2021)

(quoting Liverpool v. City of New York, No. 18-cv-1354 (PAE)(BCM), 2020 WL 3057466, at *2

(S.D.N.Y. June 9, 2020)); see, e.g., Softel, Inc. v. Dragon Med. & Sci. Commc’ns, Inc., 118 F.3d

955, 961 (2d Cir. 1997) (affirming denial of request to modify schedule to accommodate filing of

an expert report where movant had failed to supply an adequate explanation for failing to comply

with the discovery deadline). A court “may properly deny further discovery if the nonmoving

party has had a fully adequate opportunity for discovery.” Trebor Sportswear Co. v. The Ltd.

Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989); see, e.g., Burlington Coat Factory Warehouse




                                                    3
         Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 4 of 9




Corp. v. Esprit De Corp., 769 F.2d 919, 927 (2d Cir. 1985) (denying additional discovery where

movant “had ample time in which to pursue the discovery that it now claims is essential”).

       In addition, in deciding whether good cause exists to reopen discovery, courts may

consider:

       the moving party’s explanation for failing to comply with the scheduling order and
       diligence in seeking a modification to the schedule, the importance and relevance
       of the expert testimony to the case, whether the party seeking the additional
       discovery has had an adequate opportunity for discovery, prejudice to the party
       opposing the request, and imminence of trial.

Rubik’s Brand, 329 F.R.D. at 58. Application of these factors is not mandatory and some courts

choose not to consider them. Saray Dokum v. Madeni Aksam Sanayi Turizm A.S., 335 F.R.D. 50,

52 (S.D.N.Y. 2020) (“we will consider them to the extent we deem them pertinent”).

       The White Plains Defendants assert that good cause exists for reopening discovery to

permit expert discovery because they only found out after the completion of depositions in late

October 2020 that Plaintiff intended to pursue the discrepancy in the measurement of the

controlled substance as an issue. (Doc. 178, at 2.) The White Plains Defendants claim that they

were put on notice of the relevance of this issue to Plaintiff’s claims after being deposed on

October 21 and 22, 2020 and each questioned about the fact that they charged Plaintiff with

Criminal Possession of a Controlled Substance in the Fifth Degree, despite a laboratory report

that the weight of the controlled substance allegedly found on him was less than 500 milligrams.

(Doc. 179, at 2–3.) As soon as this became apparent, the White Plains Defendants identified Dr.

Spratt as a witness, provided her with the necessary records for review, and allowed her time to

provide a report on this issue, which she completed on January 11, 2021. (Doc. 178, at 2.) They

produced the report to Plaintiff’s counsel eight days later. (Id.)




                                                      4
         Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 5 of 9




       Plaintiff, in opposition, argues that the White Plains Defendants were aware that the

discrepancy in the measurements of the substance would be an issue in this matter long before

the discovery deadline on January 15, 2021. Plaintiff submits that the record is replete with

references to this discrepancy, as follows:

       1. Plaintiff’s Second Amended Complaint, filed August 9, 2017, alleged that Defendant
          Tallevi had endorsed an Accusatory Instrument wherein Defendant McNellis of New
          York City Police Department had provided false information, and that the WP
          Defendants actions constituted malicious prosecution because they improperly
          charged him with Criminal Possession of a Controlled Substance in the Fifth Degree,
          (Doc. 86, ¶¶ 35, 42–43);

       2. Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motions to Dismiss,
          filed December 5, 2017, argued that: “Defendant Tallevi prepared two accusatory
          instruments which state [that he] personally inspected the substance and based upon
          his [t]raining determined it to be crack cocaine. Tallevi also swore that the substance
          was more than 500 milligrams, Exhibit E-2[,] which according to lab report Exhibit
          E-3[,] was not true,” (Doc. 109, at 18);

       3. My September 28, 2018 Opinion & Order noted that the heightened charge of
          criminal possession of a controlled substance in the fifth degree was “based upon the
          erroneous finding that more than 500 milligrams of cocaine was found on Plaintiff’s
          person” and that “the appropriate charge should have been criminal possession of a
          controlled substance in the seventh degree, because Plaintiff had less than 500
          milligrams of cocaine,” but declined to address Plaintiff’s malicious prosecution
          claim as to the charge for criminal possession of a controlled substance in the fifth
          degree at that stage, (Doc. 114, at 25–26 n.12);

       4. Plaintiff’s Requests for Production of Documents, served May 8, 2019, sought “any
          and all documents concerning . . . the alleged probable cause that the [WP
          Defendants] had to charge Plaintiff with criminal possession of a controlled substance
          in the Fifth Degree.” (Doc. 179, Ex. A, ¶ 12.) In response, White Plains Defendants
          produced the accusatory instrument regarding Plaintiff’s possession of the controlled
          substance, the White Plains Police Department’s property intake form regarding
          receipt of the drugs, and the supporting deposition of a forensic scientist, which
          clearly showed the discrepancy in the weight of the controlled substance. (Id., Ex.
          B.)




                                                    5
           Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 6 of 9




         I first note that no trial date has been set and the additional proposed discovery will

therefore have no impact on the timing of the final resolution of this case. Furthermore, the

discovery sought is potentially relevant to the issue of whether the White Plains Defendants

maliciously prosecuted Plaintiff by improperly overestimating the weight of the controlled

substance found on Plaintiff so as to charge him with a higher crime than was warranted.1

However, the “primary consideration” in a good cause inquiry is whether the movants exercised

reasonable diligence, Rubik’s Brand, 329 F.R.D. at 58, and here, application of the other factors

shows that they did not.

         The White Plains Defendants were aware or should have been aware long before the

close of discovery of the possibility that Plaintiff would rely upon the alleged inaccuracies in the

weighing of the controlled substance found on his person in proving his wrongful prosecution

claim. In view of the multiple references in the record to the alleged impropriety of the charge

against Plaintiff for Criminal Possession of a Controlled Substance in the Fifth Degree, dating

back to Plaintiff’s Second Amendment Complaint, the White Plains Defendants’ proffered


1
  Plaintiff argues that the expert report in question is neither important nor relevant to this case, as Dr. Spratt’s
testimony centers around the argument that the White Plains Police Department engages in a routine practice of
overestimating the weight of controlled substances and that the final laboratory reports often show the final weight
“to be lower than the aggregate weight,” (Doc. 179, Ex. C), whereas Plaintiff’s malicious prosecution claim is
grounded on the notion that the White Plains Defendants lacked probable cause to prosecute him on the charge of
Criminal Possession of a Controlled Substance in the Fifth Degree due to their failure to conduct a proper
investigation into the weight of the controlled substance found on Plaintiff to begin with, (id. at 3). For instance,
Plaintiff points to the White Plains Defendants’ inability to recall, during their depositions, whether they had
weighed the substance found on Plaintiff at all. (Id.; Doc. 176, Ex. C, at 143:14-21; Ex. D, at 159:25, 160:2-12.) In
Plaintiff’s view, these omissions alone are damning, and proving ill intent by the White Plains Defendants is not
necessary for proving his malicious prosecution claims. I decline to prejudge the importance or lack thereof of Dr.
Spratt’s testimony at this juncture. At the very least, the White Plains Defendants have articulated how the report
could “potentially be relevant” to explaining to a trier of fact whether or not the discrepancies in the reported weight
of the controlled substance found on Plaintiff at the time of his arrest and after lab processing were due to improper
procedures undertaken by the White Plains Defendants. See Rubik’s Brand, 329 F.R.D. at 60 (allowing modification
of discovery to admit expert report where movant had “sufficiently articulated possible relevance” of that report). I
also note that neither party addresses whether or not the laboratory technician who weighed and conducted the
testing of the substance at issue will be a fact witness, and this ruling does not address whether or not the technician
would be an appropriate fact witness. Nor does my holding today govern how the parties are entitled to present their
cases at trial. However, I will be mindful of arguments or suggestions that might be misleading to the jury.



                                                               6
         Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 7 of 9




explanation for their delay appears wanting. As Defendants’ responses to Plaintiff’s Requests

for Production make clear, the White Plains Defendants were themselves in possession of

evidence regarding the discrepancy in the weight of the controlled substance found on Plaintiff.

Armed with this information, the White Plains Defendants had ample opportunity—and it was

their responsibility—during the extended discovery window of over a year to seek leave to

obtain expert testimony to defend against Plaintiff’s claims before the parties’ stipulated deadline

in the Case Management Plan. This alone is fatal to the White Plains Defendants’ request. See

Burlington Coat Factory, 769 F.2d at 927.

       Furthermore, even assuming that the White Plains Defendants only found out that the

discrepancy could be an issue at trial in late October 2020, their three-month delay before first

raising their intention to utilize expert witness testimony or disclosing the identity of their

witness evinces their lack of diligence in seeking a modification to the existing discovery

schedule. The White Plains Defendants could have raised their desire to modify the discovery

schedule with Plaintiff or filed a request to modify the discovery schedule as soon as they had

made this purported discovery; instead, they opted to scout for and retain an expert witness to

produce a report without Plaintiff’s knowledge, and only ask for license to do so after the fact.

This smacks of gamesmanship. The White Plains Defendants’ decision to sit idle on seeking

leave to pursue discovery leads that might be relevant to their defenses without any plausible

explanation for their delay weighs against granting their request now that discovery has closed in

this case. See, e.g., Softel, Inc. v. Dragon Med. & Sci. Commc’ns, Inc., No. 87 CIV. 0167 (JMC),

1990 WL 164859, at *5 (S.D.N.Y. Oct. 24, 1990), order aff’d and remanded, 118 F.3d 955 (2d

Cir. 1997) (denying modification of scheduling order to accommodate new expert witness where

movant did not “unexpectedly discover[] the existence of an important witness” but rather “may




                                                      7
         Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 8 of 9




have been considering obtaining a new expert for several months” before the post-discovery

conference).

       Finally, reopening discovery and allowing the White Plains Defendants to utilize their

expert report despite the parties’ stipulation in 2019 that they would not be pursuing expert

discovery will prejudice Plaintiff by imposing on him additional expenses and delays in

resolution of this litigation. Although trial is not imminent, it has been more than four years

since Plaintiff filed his initial complaint, (see Doc. 1), and discovery in this case has stretched

out for nearly a year and a half. To admit the White Plains Defendants’ expert report at this

point, when Plaintiff was not given advance notice that such a report was in the works, would

force Plaintiff to incur additional costs to adequately prepare to rebut the report, or otherwise risk

impairment of his claims. This factor cuts even more strongly against the White Plains

Defendants when considering that Forte is an indigent pro se Plaintiff—represented by counsel

only for the limited purpose of for the purposes of conducting document discovery and

depositions, (see Doc. 140)—and will likely have substantial difficulty finding and paying to

retain an expert to rebut Dr. Spratt’s expert report or defending against the report without his

own, corresponding, expert testimony.

       Together, these factors weigh against modifying the scheduling order to allow expert

discovery and admit the White Plains Defendants’ proposed expert report.

               Conclusion

       For the foregoing reasons, the White Plains Defendants’ motion to reopen discovery is

DENIED. The parties are directed to proceed to summary judgment briefing in accordance with

the following schedule:

       1. Motions for summary judgement shall be filed no later than April 27, 2021.




                                                      8
       Case 1:16-cv-00560-VSB Document 180 Filed 03/08/21 Page 9 of 9




      2. Opposition papers, if any, shall be filed no later than June 11, 2021.

      3. Reply papers, if any, shall be filed no later than July 12, 2021.

SO ORDERED.

Dated: March 8, 2021
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                                   9
